Citation Nr: 1438589	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than May 5, 2009 for service connection for chronic obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for obstructive sleep apnea, evaluated as 50 percent disabling effective May 5, 2009.  The Veteran disagreed with the effective date and the current appeal ensued.  


FINDING OF FACT

The RO received a claim for service connection for obstructive sleep apnea on May 5, 2009.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 5, 2009, for the grant of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

 Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran received appropriate VCAA notice in connection with the underlying service connection claim in June 2009 and additional notice in May 2010.  Moreover, the Veteran's earlier effective date claim arises from his disagreement with the initial effective date assigned following a grant of compensation benefits.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice was required under the VCAA. 

 VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his earlier effective date claim that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a Remand to obtain any additional records, with respect to this particular claim, is not required.  

The Board notes that the Veteran's service treatment records are associated with the claims folder.  However, they are not pertinent to his earlier effective date.  

The Veteran was offered a Board hearing in connection with this claim and he declined.   

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Earlier Effective Date for the Grant of Service Connection 

The Veteran seeks an effective date prior to May 5, 2009, for the grant of service connection for chronic obstructive sleep apnea.  He contends that the effective date should be taken back to 2003, when he was released from service with chronic obstructive sleep apnea.  

By way of history, the RO granted service connection for obstructive sleep apnea in a September 2009 rating decision.  A 50 percent evaluation was assigned.  The RO assigned an effective date of May 5, 2009, which it stated was the date of the initial claim.  Having carefully considered the claim in light of the record and the applicable law, it is clear that an effective date of May 5, 2009, and no earlier, is warranted.  

 Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

As specifically provided in 38 U.S.C.A. § 5110(b)(1) , the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release, if application therefor is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 'disability compensation' as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3. 400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  

The United  States Court of Appeals for Veterans Claims (Court) has held that the date of the filing of a claim is controlling in effective-date determinations.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999).  The Court also found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995). See also Brannon v. West, 12 Vet. App. 32, 135 (1998).  

 The Veteran was discharged from service in June 2003.  The Veteran did not apply for service connection for any disability directly after his separation from service.  Nor is there any indication the Veteran submitted an application for service connection for obstructive sleep apnea within one year of his June 2003 separation from service. He does not contend otherwise.  

Specifically, the Veteran indicates that he thought that his disability benefits for chronic obstructive sleep apnea were included in his retirement benefits received at his separation.  He stated that he was not told otherwise, and when informed by other disabled veterans that he was not in receipt of benefits, he immediately filed for his benefits.  

The Board understands the Veteran's sincere contention; however, a claimant not being advised of benefits to which he or she may be entitled is not a basis under applicable law for allowance of an earlier effective date.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  As the claim was not received within a year after separation from service, it is the date of the receipt of the claim or the date entitlement arose which controls.  In this case, the Veteran filed a formal claim for service connection for obstructive sleep apnea, which was received by the RO on May 5, 2009.  The fact that he sought medical attention for his sleep apnea in service and was diagnosed immediately prior to service discharge is non-determinative.  The mere presence of a disability does not establish an intent to seek service connection for the disability.  Moreover, the Court has held that the effective date for service connection is based on the date that the application is received not the date of the earlier medical evidence showing a diagnosis or nexus.  The first instance of an application made for service connection for obstructive sleep apnea was on May 5, 2009, the date the RO received an application for service connection for those benefits. 

An effective date earlier than May 5, 2009, for the grant of service connection for obstructive sleep is not warranted.  


ORDER

An effective date earlier than May 5, 2009 for service connection for obstructive sleep apnea is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


